Citation Nr: 0821484	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-24 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for epileptic seizures with 
memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The veteran testified before the 
undersigned Acting Veterans Law Judge in March 2008; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

Epileptic seizures were not manifest during service or within 
the first post-service year; epilepsy/seizure disorder is not 
otherwise attributable to service.  


CONCLUSION OF LAW

Epileptic seizures with memory loss were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for entitlement to 
service connection for epileptic seizures with memory loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to the 
initial adjudication of the veteran's claim, the RO's letter 
dated in October 2004 advised the veteran of the foregoing 
elements of the notice requirement.  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007), cert. granted __ U.S.L.W. __ (U.S. 
Jun. 16, 2008) (holding that although VCAA notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and VA medical treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes 
providing a medical examination when it is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  The RO did not provide the veteran with an 
examination in this case.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006), the Court found that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, this case is 
distinguishable from McLendon because the credible evidence 
of record does not establish an in-service event.  The 
veteran has asserted that his seizure disorder with memory 
loss is the result of blows received to the head while boxing 
in service, and has reported that, during service, he was 
knocked unconscious during the last boxing match that he 
fought in.  Although the veteran is competent to provide 
testimony regarding events during active service, the Board 
does not find the veteran's statements credible to support a 
finding of an in-service event.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board 
is obligated to determine the credibility of lay statements); 
see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(noting that competent lay testimony is limited to that which 
the lay person has actually observed and is within the realm 
of personal knowledge).  The entirety of the evidence of 
record does not support the veteran's assertion; there are no 
corroborating buddy statements or lay statements from family 
or friends regarding the alleged in-service accident and the 
medical evidence of record for 15 years after service 
discharge does not indicate any residuals of a traumatic 
injury, to include complaints of seizures or memory loss.  
Buchanan, 451 F.3d at 1336 (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  Accordingly, because the Board 
finds that the evidence of record does not establish an in-
service event, no medical examination was required.

During his March 2008 Board hearing, the veteran testified 
that he would be submitting two statements from C.O., M.D. in 
support of his claim.  The Board notes that two such 
statements from Dr. C.O. were already in the veteran's claims 
file at the time of his hearing, and he has submitted no 
further evidence in support of his claim since that time.  
Accordingly, there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 112.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Competency and Credibility

The veteran contends that his currently diagnosed epileptic 
seizures are the result of a head trauma incurred in service.  
Specifically, the veteran argues that his seizures are the 
result of blows received to the head while boxing in service.  
With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
epilepsy, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's July 1976 service entrance examination noted a 
normal neurologic evaluation.  In a report of medical 
history, completed at that time, the veteran denied a history 
of epilepsy or fits.  The veteran's May 1980 service 
discharge examination also noted a normal neurologic 
evaluation.  The veteran's service medical records are 
negative for any complaints of or treatment for epilepsy, 
seizures, or memory loss.  The veteran's service medical 
records are also negative for any complaints of or treatment 
for a head injury or loss of consciousness.  

VA treatment records from November 1995 to May 2005 reveal 
complaints of and treatment for epileptic seizures and memory 
loss.  In November 1995, the veteran complained of episodes 
of loss of consciousness since May 1995.  The veteran and his 
wife reported that the veteran had been involved in several 
motor vehicle accidents.  The veteran's wife stated that she 
has witnessed the veteran's episodes, which include staring, 
clenching his right hand, and drooling.  The veteran noted 
that he has heard a background of musical noise for the past 
few months.  The diagnoses were complex partial seizures, 
rule out structural lesion.  A November 1996 treatment record 
notes that the veteran has had several complex partial 
seizures, averaging one every ten days.  The veteran was 
instructed not to drive, and his medication was increased.  
In March 1997, the veteran reported involvement in two major 
car accidents, as a result of his epilepsy.  A February 1998 
treatment record notes that the veteran only reported three 
partial complex seizures since September 1997.  In June 1998, 
the veteran reported having had three partial complex 
seizures since 1998, which were short lasting and associated 
with blank stare and automatism.  The last event caused sores 
in the veteran's mouth associated with tonic spasm of the 
masseters muscles.  The veteran noted that he did not want to 
increase his medication, as he has noticed some mild 
cognitive side effects like memory loss.  In November 1998, 
the veteran noted only three complex partial seizures while 
on his medication.  He also reported working satisfactorily 
40 hours per week.  A June 1999 electroencephalogram (EEG) 
revealed a clinical impression of epilepsy.  A September 1999 
treatment record noted ongoing partial complex seizures 
occurring in flurry that month, with three reported, one 
after the other.  The veteran also reported psychomotor 
retardation.  The veteran's medication was adjusted, and he 
was advised to drink plenty of water.  

In June 2000, the veteran reported four minor complex partial 
seizures in one day.  The veteran's wife reported one 
nocturnal seizure.  In September 2001, the veteran stated 
that his last seizure was in July 2001 while he was mowing 
the lawn.  In June 2004, the veteran complained of minor, 
intercurrent seizures occurring two to three times per week.  
The veteran did not wish to increase his medication, as it 
makes him tired.  A May 2005 VA treatment record notes the 
veteran's ongoing complex partial seizures with posttraumatic 
secondary generalization, occurring mainly at night, two to 
three times per week.  He also reported tongue biting and 
some physical injuries.  The veteran's medication was again 
adjusted.

A June 2005 letter from C.O., M.D. states that the veteran is 
unable to drive due to his epilepsy.  In another letter, 
which is undated, Dr. C.O. reported that she has treated the 
veteran since 1995 for "posttraumatic epilepsy."  The 
letter further states that the veteran "suffers from 
frequent complex partial seizures associated with confusion, 
loss of train of thoughts automatisms and secondary 
generalized seizures that mainly occur at night."  The 
letter details the veteran's treatment program and indicates 
that his medications cause cognitive side effects which 
interfere with his activities of daily living.  

At a March 2008 Board hearing, the veteran testified that he 
believes that his seizure disorder is due to the fact that he 
was on the boxing team for the first cavalry in service.  The 
veteran further testified that, while boxing, he did not use 
heavy gloves or protective headgear, and that he typically 
took hits to the head.  He stated that he boxed in 21 matches 
within 1 1/2 years, and that he was knocked unconscious at 
least one time, in approximately 1978 or 1979.  He explained 
that he did not box again after he was knocked unconscious.  
The veteran also testified that Dr. C.O., a VA neurologist, 
told him that head trauma may be the cause of his epilepsy.  

The Board finds that the evidence of record does not support 
a finding of service connection for epileptic seizures with 
memory loss.  There is a currently diagnosed seizure 
disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
However, the evidence of record does not demonstrate in-
service incurrence of a seizure disorder.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Although the veteran asserts that his seizure disorder is the 
result of blows received to his head while boxing in-service, 
his service medical records are negative for any indication 
of a head injury, loss of consciousness, or seizure disorder, 
and no other medical or lay evidence of record supports his 
assertion of in-service incurrence of a seizure disorder.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that 
the Board must analyze the credibility and probative value of 
all material evidence and provide the basis for the rejection 
of any such evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

There is no supporting evidence that a seizure disorder was 
manifest or diagnosed within the initial post-service year.  
The veteran himself indicated that the seizures began in May 
1995, well over a decade after he was separated from service.  

In addition, the evidence of record does not demonstrate a 
relationship between any currently diagnosed seizure disorder 
and active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  A seizure disorder was not diagnosed 
until 1995, over 15 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  In addition, the veteran has reported that he did 
not begin experiencing seizures until May 1995.  Id.  

As noted above, the veteran has alleged that his current 
seizure disorder is the result of blows received to the head 
while boxing in service.  Although the veteran's statements 
are competent evidence to provide a report of a history of 
symptoms, his statements are not sufficient to prove that his 
currently diagnosed seizure disorder is related to boxing in 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the veteran is not a certified 
medical doctor or neurologist, he is not competent to make 
such a determination.  See 38 C.F.R. § 3.311(a)(3)(ii); 
Espiritu; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, as previously noted, his statements are not 
competent to show that his seizure disorder is the result of 
blows received to the head while boxing in service.  

In sum, absent evidence of an in-service injury or incurrence 
and competent medical evidence that the veteran's current 
seizure disorder is related to service, the Board finds that 
service connection for epileptic seizures with memory loss is 
not warranted on a direct basis.  Further, although the 
medical records indicate that the veteran has a current 
seizure disorder for which he regularly takes epilepsy 
medication, the preponderance of the evidence of record does 
not show that the veteran's current seizure disorder began 
during service or within one year following discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, service connection for 
epileptic seizures with memory loss is not warranted on a 
presumptive basis or on a direct basis.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 





ORDER

Service connection for epileptic seizures with memory loss is 
denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


